EXHIBIT 10.2



ITERIS, INC.



RESTRICTED STOCK UNIT ISSUANCE AGREEMENT



RECITALS



A.The Board has adopted the Iteris, Inc. 2016 Omnibus Incentive Plan (as amended
from time to time, the “Plan”) for the purpose of retaining the services of
selected Employees, non-employee members of the Board or the board of directors
of any Parent or Subsidiary and consultants and other independent advisors in
the service of the Corporation (or any Parent or Subsidiary).

B.The Participant is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of an equity incentive award under the Plan to the Participant.

C.All capitalized terms in this Agreement shall have the meaning assigned to
them in Paragraph 16.

NOW, THEREFORE, it is hereby agreed as follows:

1.Grant of RSUs.  The Corporation hereby grants to the Participant, as of the
Grant Date, an award of restricted stock units (“RSUs”) under the Plan.  Each
RSU represents the right to receive one share of Common Stock (the “Share”) on
the specified issuance date following the vesting of that RSU.  Each RSU is
hereby granted in tandem with a corresponding dividend equivalent, as further
described in Paragraph 4 of this Agreement (the “Dividend Equivalents,” and
together with the RSUs, the “Award”). The number of RSUs subject to the Award,
the applicable vesting schedule for those RSUs, the date on which Shares
underlying those vested RSUs shall become issuable to the Participant and the
remaining terms and conditions governing the Award shall be as set forth in this
Agreement.

AWARD SUMMARY



Grant Date:

   









Number of RSUs Subject to Award:











Vesting Schedule:



[To be specified in individual agreements]





1

--------------------------------------------------------------------------------

Issuance Schedule:

    

Subject to Paragraph 5 below, the Shares underlying the RSUs in which the
Participant vests in accordance with the vesting schedule above shall be issued
within thirty (30) days after the date on which the RSUs vest in accordance with
the vesting schedule set forth above (the date of such issuance, the “Issue
Date”). The issuance of the Shares shall be subject to the Corporation’s
collection of all applicable Withholding Taxes. The procedures pursuant to which
the applicable Withholding Taxes are to be collected are set forth in Paragraph
7 of this Agreement.



2.Limited Transferability.  Prior to the actual issuance of the Shares pursuant
to RSUs which vest hereunder, the Participant may not transfer any interest in
the Award or the underlying Shares; provided, however, any Shares issuable
pursuant to vested RSUs hereunder but which otherwise remain unissued at the
time of the Participant’s death may be transferred pursuant to the provisions of
the Participant’s will or the laws of inheritance or to the Participant’s
designated beneficiary or beneficiaries of this Award.  The Participant may also
direct the Corporation to issue stock certificates for any Shares which become
issuable hereunder to one or more designated Family Members or a trust
established for the Participant and/or his or her Family Members.  The
Participant may make a beneficiary designation or certificate directive for this
Award at any time by filing the appropriate form with the Plan Administrator or
its designee.

3.Cessation of Service; Death; Disability.

(a)Except as set forth in Paragraph 3(b) and Paragraph 5, should the Participant
cease Service for any reason prior to vesting in one or more RSUs subject to
this Award, then the Award will be immediately cancelled with respect to those
unvested RSUs, and the number of RSUs will be reduced accordingly.  The
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled RSUs.

(b)In the event of the Participant’s cessation of Service due to death or
Permanent Disability, a pro-rata portion of the RSUs shall vest on the date of
such cessation of Service.  The total number of RSUs subject to this Award which
shall be vested upon a cessation from Service due to death or Permanent
Disability shall be equal to the RSUs that had already vested in accordance with
the vesting schedule of this Award (the “Already Vested RSUs”) plus any
additional RSUs (the “Additional Vested RSUs”) which may vest as described in
this Paragraph 3(b).  The Additional Vested RSUs which shall vest under this
Paragraph 3 shall be calculated as the product of (1) and (2) and reduced by
(3), where (1) is the total number of RSUs originally subject to this Award and
(2) is a fraction, the numerator of which is the number of calendar days from
the Grant Date through the date of Participant’s cessation of Service and the
denominator is the number of calendar days in the full vesting period set forth
in the Award Summary above (e.g., the period of time following the Grant Date
that would be required to elapse in order for the RSUs to be fully vested absent
Participant’s intervening cessation of Service), and (3) is equal to the Already
Vested RSUs.



2

--------------------------------------------------------------------------------

4.Stockholder Rights; Dividend Equivalents.

(a)Subject to Paragraph 4(b) below, Participant shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares
underlying the RSUs subject to the Award until Participant becomes the record
holder of those Shares following their actual issuance upon the Corporation’s
collection of the applicable Withholding Taxes.

(b)(i)Each RSU granted hereunder is hereby granted in tandem with a
corresponding Dividend Equivalent, which Dividend Equivalent shall remain
outstanding from the Grant Date (or later date of grant of such Dividend
Equivalent right) until the earlier of the settlement or forfeiture of the
underlying RSU. Each Dividend Equivalent will entitle Participant to receive
additional RSUs equal to the value of any dividends, whether in cash, securities
or other property (other than shares of Common Stock), if any, that Participant
would have received in respect of each Share underlying the RSUs subject to the
Award, had such Share been outstanding on the applicable record date for such
dividend.

(ii)When such dividends are so declared, the following shall occur:

(A)On the date that the Corporation pays a cash dividend in respect of
outstanding Shares, the Corporation shall credit Participant with an additional
number of RSUs as Dividend Equivalents equal to the quotient of (1) the total
number of RSUs subject to this Award but not yet distributed (including any
additional RSUs credited as Dividend Equivalents), multiplied by the per Share
dollar amount of such dividend, divided by (2) the Fair Market Value of a Share
on the date such dividend is paid.



(B)On the date that the Corporation pays any other type of dividend in respect
of outstanding Shares (other than in shares of Common Stock), the Corporation
shall credit the Participant in an equitable manner based on the total number of
RSUs subject to this Award but not yet distributed (including any additional
RSUs credited as Dividend Equivalents), as determined in the sole discretion of
the Plan Administrator and in accordance with the Plan.



(iii)Dividend Equivalents credited as additional RSUs shall be subject to the
same vesting terms and risks of forfeiture as the underlying RSUs to which they
relate (e.g., the same vesting requirements as the underlying RSUs), shall
thereafter be considered “RSUs” subject to this Award, and shall also carry
corresponding Dividend Equivalent rights.



5.Change in Control.

(a)Any RSUs subject to this Award at the time of a Change in Control may, as
determined by the Plan Administrator in its sole discretion, be (i) assumed by
the successor corporation (or parent thereof), (ii) canceled and substituted
with an award granted by the successor corporation (or parent thereof), (iii)
otherwise continued in full force and effect pursuant to the terms of the Change
in Control transaction or (iv) replaced with a cash retention program of the
Corporation or any successor corporation (or parent thereof) which preserves the
Fair Market



3

--------------------------------------------------------------------------------

Value of the underlying Shares at the time of the Change in Control and provides
for subsequent payout of that value in accordance with the vesting schedule set
forth in Paragraph 1.

(b)To the extent the Award is not assumed, substituted, continued or replaced in
accordance with Paragraph 5(a), the RSUs then subject to this Award shall
automatically vest in full immediately prior to (and contingent upon) the
closing of the Change in Control and shall be paid and settled immediately prior
to (and contingent upon) the closing of the Change in Control.

(c)The Plan Administrator shall have the authority to provide that any escrow,
holdback, earn-out or similar provisions in the definitive agreement effecting
the Change in Control shall apply to any cash payment made under any cash
retention program described in subsection (a) above to the same extent and in
the same manner as such provisions apply to a holder of a Share.

(d)Immediately following the consummation of the Change in Control, this Award
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect pursuant to the terms of the Change in Control transaction.

(e)If the Award is assumed in connection with a Change in Control or otherwise
continued in effect, then the RSUs subject to the Award shall be appropriately
adjusted, immediately after such Change in Control, to apply to the number and
class of securities which the Shares subject to those RSUs immediately prior to
the Change in Control would have been converted in consummation of such Change
in Control had those Shares actually been issued and outstanding at that time.
 To the extent that the actual holders of the Corporation’s outstanding Common
Stock receive cash consideration for their Common Stock in consummation of the
Change in Control, the successor corporation (or parent thereof) may in
connection with the assumption or continuation of this Award and subject to the
Plan Administrator’s approval, substitute one or more shares of its own common
stock with a fair market value equivalent to the cash consideration paid per
share of Common Stock in such Change in Control, provided such common stock is
readily traded on an established U.S. securities market.

(f)If the Award is assumed, substituted for, continued or replaced in connection
with a Change in Control, and if the Participant incurs an involuntary
termination by the Corporation or its successor other than as a result of
Participant’s Misconduct, or the Participant voluntarily terminates employment
for Good Reason, in each case within eighteen (18) months following the
effective date of a Change in Control of the Corporation, then such additional
number of RSUs shall vest as of the date of termination as is equal to the
number of RSUs as would have vested during the two (2) year period following the
date of termination had Participant remained in Service with the Corporation or
its successor during such period.

(g)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.



4

--------------------------------------------------------------------------------

6.Adjustment in Shares.  Should any change be made to the outstanding Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, or should the value of outstanding shares of Common
Stock be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, or should there occur any merger,
consolidation, reincorporation or other reorganization, then equitable
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in such manner as the Plan Administrator deems
appropriate in order to reflect such change, and those adjustments shall be
final, binding and conclusive.

7.Withholding of Taxes.

(a)Upon the applicable Issue Date, the Corporation shall issue to or on behalf
of the Participant a certificate (which may be in electronic form) for the
applicable number of Shares, subject, however, to the Corporation’s collection
of the applicable Withholding Taxes. The Corporation shall have the right to
require the Participant to pay to the Corporation the amount of any Withholding
Taxes in respect of the Shares or to take whatever action it deems necessary to
protect the interests of the Corporation in respect of such Withholding Tax
liabilities, in accordance with this Paragraph 7.

(b)If the Participant is not a Section 16 Insider at the time such obligation
for Withholding Taxes arises, the Participant may elect to satisfy all or a
portion of the Corporation’s obligation for Withholding Taxes in one or more of
the following forms:

(i)in cash or check made payable to the Corporation;

(ii)by requesting that the Corporation withhold from the Shares otherwise
deliverable to the Participant a number of whole Shares having a Fair Market
Value as of the Issue Date, not in excess of the amount of such Withholding
Taxes determined by using the applicable minimum statutory withholding rates, or
such other amount or rate determined by the Corporation (the “Share Withholding
Method”); or

(iii)subject to compliance with applicable law and the Corporation’s insider
trading policies, through a special sale and remittance procedure pursuant to
which the Participant shall concurrently provide instructions (A) to a brokerage
firm (with such brokerage firm reasonably satisfactory to the Corporation for
purposes of administering such procedure in compliance with the Corporation’s
pre-clearance or pre-notification policies) to effect the immediate sale of a
number of Shares issuable upon settlement of the RSUs and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Withholding Taxes payable in respect of
the settlement of the RSUs on the Issue Date and (B) to the Corporation to
deliver the certificates for the Shares to be sold directly to such brokerage
firm on the settlement date in order to complete the sale.



5

--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Corporation’s obligations for Withholding
Taxes are not satisfied by the Participant prior to the date on which the
obligation for Withholding Taxes arises, and the Participant is not a Section 16
Insider at such time, the Corporation may satisfy the Corporation’s obligation
for Withholding Taxes using the Share Withholding Method without further action
by the Participant.

(c)If the Participant is a Section 16 Insider at the time such obligation for
Withholding Taxes arises, the Corporation shall satisfy the Corporation’s
obligation for Withholding Taxes using the Share Withholding Method.

(d)Notwithstanding the provisions of subparagraphs (b) and (c) of this Paragraph
7, the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting of the
RSUs (the “Employment Taxes”) shall in all events be collected from the
Participant no later than the last business day of the calendar year in which
the RSUs vest hereunder.  Accordingly, to the extent the Issue Date for one or
more vested RSUs is to occur in a year subsequent to the calendar year in which
those RSUs vest, the Participant shall, on or before the last business day of
the calendar year in which the RSUs vest, deliver to the Corporation a check
payable to its order in the dollar amount equal to the Employment Taxes required
to be withheld with respect to those RSUs.  The provisions of this Paragraph
7(d) shall be applicable only to the extent necessary to comply with the
applicable tax withholding requirements of Code Section 3121(v).

(e)Except as otherwise provided in Paragraph 5, the settlement of all RSUs which
vest under the Award shall be made solely in shares of Common Stock.  In no
event, however, shall any fractional Shares be issued.  Accordingly, the total
number of Shares to be issued pursuant to the Award shall, to the extent
necessary, be rounded down to the next whole Share in order to avoid the
issuance of a fractional Share.

8.Compliance with Laws and Regulations.

(a)The issuance of Shares pursuant to the Award shall be subject to compliance
by the Corporation and the Participant with all applicable requirements of law
relating thereto and with all applicable regulations of any Stock Exchange on
which the Common Stock may be listed for trading at the time of such issuance.

(b)The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this Award shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained.  The
Corporation, however, shall use its best efforts to obtain all such approvals.

9.Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns and



6

--------------------------------------------------------------------------------

the legal representatives, heirs and legatees of the Participant’s estate and
any beneficiaries of the Award designated by the Participant.

10.Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated on the Corporation’s personnel records.
 All notices shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, postage prepaid and properly addressed to the party to be
notified.

11.Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this Award.

12.Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that state’s conflict-of-laws rules.

13.Stockholder Approval.  If the Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may be issued under
the Plan as last approved by the stockholders, then this Award shall be void
with respect to such excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.

14.Employment at Will.  Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason, with or without
cause.

15.Section 409A.

(a)It is intended that all of the payments payable under this Agreement satisfy,
to the greatest extent possible, the exemption from the application of Section
409A of the Code (together with any Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Grant Date, “Section 409A”),
provided under Treasury Regulations 1.409A-1(b)(4), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions,
and to the extent not so exempt, this Agreement (and any definitions hereunder)
will be construed in a manner that complies with Section 409A (including to
incorporate the terms and conditions required by Section 409A. In furtherance of
the foregoing intention, the Shares issuable pursuant to the PSUs hereunder
shall be distributed to Participant no later than the later of:  (i) the
fifteenth



7

--------------------------------------------------------------------------------

(15th) day of the third month following Participant’s first taxable year in
which such RSUs are no longer subject to a substantial risk of forfeiture, and
(ii) the fifteenth (15th) day of the third month following first taxable year of
the Company in which such RSUs are no longer subject to substantial risk of
forfeiture, as determined in accordance with Section 409A and any Treasury
Regulations and other guidance issued thereunder. Neither the time nor form of
distribution of Shares with respect to the RSUs may be changed, except as may be
permitted by the Plan Administrator in accordance with the Plan and Section 409A
of the Code and the Treasury Regulations thereunder.

(b)For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that Participant
may be eligible to receive under this Award shall be treated as a separate and
distinct payment.

(c)Notwithstanding any provision to the contrary in the Plan or this Agreement,
to the extent any payments to Participant pursuant to this Agreement constitute
“non-qualified deferred compensation” subject to Section 409A, then, to the
extent required by Section 409A of the Code, no amount shall be payable upon
Participant’s termination of employment unless such termination constitutes a
“separation from service” as defined in Section 409A (“Separation from
Service”).

(d)Notwithstanding any provision to the contrary in this Agreement, if
Participant is deemed by the Corporation at the time of his Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i),
and if any of the payments upon Separation from Service set forth herein are
deemed to constitute “non-qualified deferred compensation,” then, to the extent
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) and the related adverse taxation under Section 409A, the
delivery of Shares upon such Separation from Service shall be delayed until the
earliest of (i) the expiration of the six-month and one day period measured from
the date of Participant’s Separation from Service with the Corporation, (ii) the
date of Participant’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation.  No interest shall be
due on any amounts so deferred.

(e)Notwithstanding any provision to the contrary in this Agreement, if any of
the payments triggered upon the occurrence of a Change in Control set forth
herein are deemed to constitute “non-qualified deferred compensation,” then, to
the extent required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) and the related adverse taxation under Section 409A, such
Change in Control must also constitute a “change in control event” (as defined
in Treasury Regulation §1.409A-3(i)(5)).

(f)Dividend Equivalent rights and any amounts that may become distributable in
respect thereof shall be treated separately from the RSUs and the rights arising
in connection therewith for purposes of the designation of time and form of
payments required by Section 409A.





8

--------------------------------------------------------------------------------

16.Definitions.  Defined terms used herein without definition shall have the
meanings given to such terms in the Plan.  In addition, the following
definitions shall be in effect under the Agreement:

(a)Agreement shall mean this Restricted Stock Unit Issuance Agreement.

(b)Good Reason shall mean (unless otherwise defined in an employment or other
agreement between the Corporation and the Participant): Participant’s voluntary
resignation from the Corporation upon any of the following events without
Participant’s written consent: [(i) a material reduction in the Participant’s
authority, duties or responsibilities (and not simply a change in title or
reporting relationships); (ii) a material reduction in the Participant’s base
salary (for the avoidance of doubt, a greater than ten (10%) percent reduction
in the level of base salary shall constitute a material reduction in the
Participant’s compensation, unless the reduction is part of a Corporation-wide
reduction that affects all similarly situated employees in substantially the
same proportion; (iii) a relocation of the Participant’s principal place of work
to a location that would increase the Participant’s one-way commute from his or
her personal residence to the new principal place of work by more than fifty
(50) miles; or (iv) any breach by the Corporation of its obligations under any
employment agreement with Participant that results in a material negative change
to Participant.]1 / [(i) a material reduction in the Participant’s base salary
(for the avoidance of doubt, a greater than ten (10%) percent reduction in the
level of base salary shall constitute a material reduction in the Participant’s
compensation, unless the reduction is part of a Corporation-wide reduction that
affects all similarly situated employees in substantially the same proportion;
or (ii) a relocation of the Participant’s principal place of work to a location
that would increase the Participant’s one-way commute from his or her personal
residence to the new principal place of work by more than fifty (50) miles.]2
Notwithstanding the foregoing, “Good Reason” shall only be found to exist if the
Participant provides written notice (each, a “Good Reason Notice”) to the
Corporation identifying and describing the event resulting in Good Reason within
ninety (90) days of the initial existence of such event, the Corporation does
not cure such event within thirty (30) days following receipt of the Good Reason
Notice from the Participant and the Participant terminates his or her employment
during the ninety (90)-day period after the Participant’s delivery of the Good
Reason Notice. If the Participant does not terminate his or her employment for
Good Reason within ninety (90) days after delivery of the Good Reason Notice,
then the Participant will be deemed to have waived his or her right to terminate
for Good Reason with respect to such grounds.

(c)Grant Date shall mean the date the RSUs are awarded to Participant pursuant
to the Agreement and shall be the date indicated in Paragraph 1 of the
Agreement.

(d)Issue Date shall have the meaning indicated in Paragraph 1 of the Agreement.

















--------------------------------------------------------------------------------

1

First alternative to apply for employees who are participants in executive
severance.

2

Second alternative to apply for all other employees.



9

--------------------------------------------------------------------------------

(e)Notwithstanding any contrary definition of “Misconduct” set forth in the
Plan, Misconduct for purposes of this Agreement shall mean (unless otherwise
defined in an employment or other agreement between the Corporation and the
Participant): (i) Participant’s misappropriation of the Corporation’s funds or
property, or any attempt by Participant to secure any personal profit related to
the business or business opportunities of the Corporation without the informed,
written approval of the Audit Committee of the Board; (ii) any unauthorized use
or disclosure by Participant of confidential information or trade secrets of the
Corporation (or any parent of the Corporation); (iii) Participant’s gross
negligence or reckless misconduct in the performance of Participant’s duties;
(iv) Participant’s willful failure to comply with any valid and legal directive
of the Board or the person to whom Participant reports; (v) Participant’s
conviction of, or plea of nolo contendre to, any felony or misdemeanor involving
moral turpitude or fraud, or of any other crime involving material harm to the
standing or reputation of the Corporation; (vi) any other willful misconduct by
Participant that the Board determines in good faith has had a material adverse
effect upon the business or reputation of the Corporation; or (vii) any other
material breach or violation by the Participant of any employment agreement with
the Corporation or any other material written policy of the Corporation;
provided, however, that the Corporation shall have provided the Participant with
written notice that such breach or violation has occurred, and the Participant
has been afforded at least ten (10) business days to cure such breach or
violation. Notwithstanding the foregoing, (A) the cure period shall not apply to
violations of the Corporation’s code of conduct, code of ethics or prohibition
against unlawful harassment, and (B) such cure period shall only apply to
breaches, violations, failures or neglect that in the Board’s sole judgment are
capable of or amenable to such cure. Notwithstanding the foregoing, prong (b) of
this definition is not intended to, and shall be interpreted in a manner that
does not, limit or restrict a Participant from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the 1934 Act).

(f)Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

(g)RSU shall have the meaning set forth in Paragraph 1 of the Agreement.

(h)Withholding Taxes shall mean (i) the employee portion of the federal, state
and local employment taxes required to be withheld by the Corporation in
connection with the vesting of RSUs under the Award and (ii) the federal, state
and local income taxes required to be withheld by the Corporation in connection
with the issuance of the Shares underlying those vested RSUs (or any other
property).



10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates indicated below.



ITERIS, INC.







By:











Print Name:











Title:













PARTICIPANT











Print Name:











Date:









11

--------------------------------------------------------------------------------